DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 1, limitation “limiting bump” is unclear whether the applicant is referring to “limiting block” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the extending direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chin et al. (US 2013/0109224).
Regarding claim 1, Chin et al. disclose an electrical connector, comprising:
a connector body (1) comprising a plugging slot (110) and a plurality of terminal slots (un-numbered, a slot received terminal 2, see Fig. 7), the plurality of the terminal slots communicating with the plugging slot, a lower wall of each of the terminal slots comprising an accommodating recess (121), at least one limiting bump (1112) being disposed on an end surface of the accommodating recess;
a plurality of terminals (2) respectively disposed in the corresponding terminal slots, each of the terminals comprising a terminal body (21), a plugging end part (22) and a connecting end part (211), the terminal body being disposed in the terminal slot, the plugging end part being disposed in the plugging slot, the connecting end part being disposed on a rear surface of the connector body, the connecting end part comprising at least two bent connecting members (23), a limiting gap (212) existing between two adjacent bent connecting members, the at least two bent connecting members being connected to the terminal body, each of the limiting bumps passing through the corresponding limiting gap between two adjacent bent connecting members.

Regarding claim 2, Chin et al. disclose the connecting end part comprises a connecting body (211) and a connecting pin (23); one end of the connecting body is connected to one end of the at least two bent connecting members (22) away from the terminal body; the extending direction of the connecting body is perpendicular to the extending direction of the terminal body; the connecting pin is connected to the connecting body away from the at least two bent connecting members.

Regarding claim 3, Chin et al. disclose two sides of the connecting body are respectively provided with a positioning bump (213); the positioning bump abuts against a lower surface of the lower wall of the terminal slot.

Regarding claim 5, Chin et al. disclose the plugging end part comprises at least two plugging elastic pieces (22) disposed on the terminal body at intervals; each of the terminal slots is provided with at least one partition member (un-numbered, a side wall of the housing part 11) disposed between two adjacent plugging elastic pieces.

	Regarding claim 12, Chin et al. disclose the terminal is a power terminal or a signal terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2013/0109224) in view of Nakamura (US 2005/0277312).
Chin et al. substantially disclosed the claimed invention except the connecting pin comprises a press-fit component.
Nakamura teach connecting pin with a press-fit component (12).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the press-fit component into Chin’s pin, as taught by Nakamura for increasing contact force.

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833